Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to include Bray (GB 2490912), Yamamoto et al (US 5,657,365), and Fisher et al (“Preparation and characterization of Ti/Diamond electrodes”).  However, none of these references teach or suggest placing a metal nitride or silicon nitride insulating layer behind the titanium (metal body) as required by claim 48.  As noted in the Office action mailed 3 February 2021, the suggestion in the PCT search report that Gorokhovsky et al adds a metal nitride layer is noted; however, Gorokhovsky et al do not teach the metal nitride layer being placed behind the titanium (metal body).  Also, absent the blueprint of the present specification, it would not have been obvious to one of ordinary skill in the art to have substituted a metal nitride or silicon nitride for the resin insulator of Bray.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794